

EXHIBIT 10.5
 


VELCERA PHARMACEUTICAL, INC.
 
RESTRICTED STOCK AGREEMENT
 
This Restricted Stock Agreement (this “Agreement”) made effective as of June 1,
2006, is by and between Velcera Pharmaceuticals, Inc., a Delaware corporation
having a place of business at 201 Corporate Drive, Langhorne, Pennsylvania
19047-8007 (the “Company”), and David M. Petrick, (“Employee”).
 
 
INTRODUCTION
 
A.  In July 2004, the Company issued Employee options to purchase an aggregate
of 80,000 shares of the Company’s common stock at an exercise price of $0.70 per
share (the “Options”) pursuant to the Company’s 2003 Stock Option Plan
(the “Stock Option Plan”).


B.  Due to the tax implications of Section 409A of the Internal Revenue Code,
the Company and Employee have agreed (i) to reprice the Options at $3.50 per
share, which is the fair market value of the common stock per share as
determined by the Company’s Board of Directors on the date of the repricing,
pursuant to an Amendment to Stock Option Agreements dated of even date herewith
by and between the Company and Employee, and (ii) that the Company will issue
Employee 60,000 shares of restricted common stock, subject to the terms and
conditions set forth herein, under the Stock Option Plan.

 
AGREEMENT
 
Now, Therefore, it is agreed as follows:
 
1.  Grant of Stock. Subject to the terms and provisions of this Agreement and
the Stock Option Plan, the Company hereby grants to Employee 60,000 shares of
Company common stock (such shares are referred to hereinafter as the “Shares”).
Upon the execution of this Agreement, the Shares shall be registered on the
books of the Company, and the Company shall issue a stock certificate evidencing
such Shares (the “Stock Certificate”) in the name of Employee. Employee shall
immediately thereafter deposit with the Company, together with a stock power
endorsed in blank by Employee, the Stock Certificate to be held by the Company
until such time as the restrictions set forth herein and under the Stock Option
Plan have lapsed pursuant to paragraph 4 of this Agreement. The Stock
Certificate shall bear a legend in substantially the following form:
 
The transferability of this certificate and the shares of Common Stock
represented by it are subject to the terms and conditions (including conditions
of forfeiture) contained in the 2003 Stock Incentive Plan of Velcera
Pharmaceuticals, Inc. (the “Company”), and an agreement entered into between the
registered owner and the Company. A copy of the Plan and the agreement is on
file in the office of the secretary of the Company.


2.  Rights of Employee. Upon the execution of this Agreement and issuance of the
Shares, Employee shall become a stockholder with respect to the Shares and shall
have all of the rights of a stockholder with respect to all such Shares,
including the right to vote such shares and to receive all dividends and other
distributions paid with respect to such Shares; provided, however, that such
Shares shall be subject to the restrictions set forth in paragraph 3 of this
Agreement.
 

--------------------------------------------------------------------------------


 
3.  Restrictions. Employee agrees that, in addition to the restrictions set
forth in Section 8.3 of the Stock Option Plan, at all times prior to the vesting
of the Shares as contemplated by paragraph 4 hereof:
 
(a)  Employee shall not sell, transfer, pledge, hypothecate or otherwise
encumber the Shares; and
 
(b)  If Employee’s employment with the Company is terminated for any reason
whatsoever, or Employee violates the terms of any confidentiality agreement,
non-solicitation covenant or covenant not to compete, however delineated, then,
subject to paragraph 4 hereof, Employee shall, for no consideration, forfeit and
transfer to the Company all Shares that remain subject to the restrictions set
forth in this paragraph 3.
 
4.  Lapse of Restrictions. The restrictions set forth in paragraph 3 of this
Agreement shall lapse upon the occurrence of any of the following: (i) the
acquisition by any person, entity or group, within the meaning of Section 13(d)
or 14(d) of the Securities Exchange Act of 1934, of beneficial ownership of more
than fifty percent (50%) of the outstanding shares of the Company’s common
stock; (ii) a merger, reorganization or consolidation whereby the stockholders
of the Company immediately prior to such merger, reorganization or consolidation
do not, immediately after such merger, reorganization or consolidation,
collectively own more than fifty percent (50%) of the voting stock of the
surviving entity; (iii) the liquidation or dissolution of the Company or the
sale of all or substantially all of the assets of the Company, or (iv) one
hundred eighty (180) days following the date upon which the Company’s common
stock is tradable on a national securities exchange, the National Association of
Securities Dealers, Inc. Automated Quotation System or the Over The Counter
Bulletin Board.  
 
Upon request of Employee at any time after the date that the restrictions set
forth in paragraph 3 of this Agreement have lapsed with respect to any Shares
and such Shares have become vested, free and clear of all restrictions, except
as provided in Section 10 of the Stock Option Plan, the Company shall remove any
restrictive notations placed on the books of the Company and the Stock
Certificate in connection with such restrictions.
 
5.  Copy of Stock Option Plan. By the execution of this Agreement, Employee
acknowledges receipt of a copy of the Stock Option Plan, the terms and
conditions of which are hereby incorporated herein by reference and made a part
hereof by reference as if set forth in full.
 
6.  Administration. This Agreement shall at all times be subject to the terms
and conditions of the Stock Option Plan. The Committee shall have the sole and
complete discretion with respect to all matters reserved to it by the Stock
Option Plan and decisions of the Committee with respect thereto and to this
Agreement shall be final and binding upon Employee. In the event of any conflict
between the terms and conditions of this Agreement and the Stock Option Plan,
the provisions of the Stock Option Plan shall govern and control.
 
7.  Continuation of Employment. This Agreement shall not confer upon Employee,
and shall not be construed to confer upon Employee, any right to continue in the
employ of the Company for any period of time, and shall not limit the rights of
the Company in its sole discretion (absent any other agreements to the
contrary), to terminate the employment of Employee at any time, with or without
cause, for any reason or no reason, or to change Employee’s assignment or rate
of compensation.
 
8.  Withholding of Tax. To the extent that the receipt of the Stock or the lapse
of any restrictions thereon results in income to Employee for federal or state
income-tax purposes, Employee shall deliver to the Company at the time of such
receipt or lapse, as the case may be, such amount of money or shares of
unrestricted Stock as the Company may require to meet its withholding obligation
under applicable tax laws or regulations, and, if Employee fails to do so, the
Company is authorized to withhold from any cash or Stock remuneration then or
thereafter payable to Employee any tax required to be withheld by reason of such
resulting compensation income. The Employee may have shares of Stock withheld to
satisfy the withholding tax obligation pursuant to an Election under Section
10.8(a) of the Stock Option Plan.
 
2

--------------------------------------------------------------------------------


 
9.  Section 83(b) Election. Employee understands that he (and not the Company)
shall be responsible for his own federal, state, local or foreign tax liability
and any of his other tax consequences that may arise as a result of the
transactions contemplated by this Agreement. Employee shall rely solely on the
determinations of his tax advisors or his own determinations, and not on any
statements or representations by the Company or any of its agents, with regard
to all such tax matters. Employee understands that Section 83 of the Internal
Revenue Code of 1986, as amended (the “Code”), taxes as ordinary income the
difference between the amount paid for the Stock and the fair market value of
the Stock as of the date any restrictions on the Stock lapse. In this context,
“restriction” includes without limitation the vesting restrictions set forth in
paragraph 3 hereof. In the event the Company has registered any of its shares
under the Securities Exchange Act of 1934, “restriction” with respect to
officers, directors and 10% stockholders also means the period during which such
officer, director and 10% stockholders could be subject to suit under Section
16(b) of the Securities Exchange Act of 1934 in connection with a sale. Employee
understands that Employee may elect to be taxed at the time the shares of Stock
are received rather than when and as the restrictions on the Stock lapse or
expire by filing an election under Section 83(b) of the Code with the Internal
Revenue Service within 30 days from the date of the acquisition. In the event
Employee files an election under Section 83(b) of the Code, such election shall
contain all information required under the applicable treasury regulation(s) and
Employee shall deliver a copy of such election to the Company contemporaneously
with filing such election with the Internal Revenue Service. Employee
acknowledges that it is Employee’s sole responsibility and not the Company’s to
file timely the election under Section 83(b) of the Code, even if Employee
requests that the Company or its representatives make this filing on Employee’s
behalf.
 
10.  Governing Law. This Agreement, in its interpretation and effect, shall be
governed by the laws of the State of Delaware applicable to contracts executed
and to be performed therein.
 
11.  Amendments. This Agreement may be amended only by a written agreement
executed by the Company and Employee.
 
12.  Entire Agreement. This Agreement embodies the entire agreement made between
the parties hereto with respect to matters covered herein and shall not be
modified except in accordance with paragraph 11 of this Agreement.
 
13. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which shall constitute but
one and the same agreement. Signatures hereto may be delivered by facsimile or
other means of electronic transmission, and signatures so delivered shall be
valid and binding to the same extent as original signatures.
 
In Witness Whereof, the parties have executed this Agreement to be effective as
of the date first set forth above.
 

VELCERA PHARMACEUTICALS, INC.:      EMPLOYEE:                 /S/ DENNIS
STEADMAN     /S/ DAVID M. PETRICK

--------------------------------------------------------------------------------

DENNIS STEADMAN, CHIEF EXECUTIVE OFFICER
   

--------------------------------------------------------------------------------

DAVID M. PETRICK

 
3

--------------------------------------------------------------------------------


 